                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )       PETITION TO ENTER A
                                                          )       PLEA OF GUILTY
         vs.                                              )
                                                          )
                   Defendant                              )
                                                          )

         I,    ~-' ~ll k tld fo /'                         . the defendant inform the judge that I
                     .                      ,,-,:'"
 -a-nt,..__ lead GUILTY to Count(s)          :.I-                                          of the
(indictmen )or superseding indictment or information) and that the following answers are true:
               /




A.      BACKGROUND QUESTIONS:

         1.        How old are you? _ _    1_\______
        2.

        3.         Have you ever been under the care of a doctor or in a hospital or institution for
                   drug or alcohol treatment or addiction?
                                                            Yes          No~
                   If so, when and where?
                                           --------------------
        4.         Have you ever been under the care of a doctor or in a hospital for a mental or
                   emotional condition?                                       ,
                                                            Yes         No --,...._
                   If so, when and where?
                                           --------------------
        5.         If an attorney is now representing you in this case:

                   a)     What is your attorney's name?       ~      ~    li-1 "'-I   :u ,   e\   V'

                   b)     Have you had enough time to talk with your attorney ?
                                                              Yesl_ No

                   c)     Have you told your attorney everything about your case?
                                                              Yes-+- No _ _

                   d)     Arc you satisfied with the job he or she has done for you?
                                                                Yes~ No

Rcvi scd N ovcmbcr 2016
                e)      If you have any objections to the way the attorney has represented you,
                        what arc those objections?




        6.     Do you understand the charge(s) against you?    •
                                                          Yes -~            No


B.      CONSTITUTIONAL RJGHTS - WAIVERS

       The questions in this section are designed to infonn you of valuable constitutional rights
       you will give up by pleading guilty.

        7.     Do you understand that you have a right to plead NOT GUILTY to every charge
               filed against you?
                                                          Yes_:b_ No _ _

       8.      Do you understand that. if you plead NOT GUILTY, you have the following
               constitutional rights:

               a)       the right to a speedy and public trial by jury
                                                                Yes1_ No

               b)       the right to an attorney at all stages of the proceedings, and, if you cannot
                        afford to pay an attorney, one will be appointed to represent you
                                                                Yes::L___ No _ _

               c)       the right to see and hear all witnesses called to testify against you and the
                        right to cross-examine them
                                                              Yes:L,_ No _ _

               d)       the right to use the court's subpoena power to compel the attendance of
                        witnesses and the production of other evidence at trial
                                                             Yes_L_ No _ _

               e)       the right to take the witness stand or not, as you choose, and that you
                        cannot be required to take the witness stand
                                                              Yes_,j,___ No _ _

               t)       the right not to testify and the jury cannot take this as evidence against you
                                                                Yes~ No _ _


Revised November 2016                             2
                g)      the right to be presumed innocent until and unless the United States has
                        proven you guilty of the offense beyond a reasonable doubt by the
                        unanimous agreement of all 12 jurors.
                                                            Yes     4--.
                                                                       No

        9.     Do you understand that, if you plead GUILTY, you will be found guilty of the
               offense without a trial and you will have given up all of the above rights, except
               the right to an attorney?
                                                               YesL No _ _

               Do you understand that, if you plead GUILTY to a felony offense, you will be
               convicted of a felony? A felony conviction may deprive you of valuable civil
               rights, such as the right to vote, to hold public office, to serve on a jury and to
               possess any kind of firearm.
                                                               Yes 'f..__    No

        IL     Do you understand that if you are not a United States citizen, that under
               immigration law, your guilty plea will be considered by immigration officials in
               determining whether you are deported, that is, removed from the United States?
                                                            Y e s ~ No _ _

        12.    Do you understand that in nearly all cases involving drug tratlicking and in most
               federal felony cases, if you are not a U.S. citizen your guilty plea will result in
               your pennanent removal from the United States? v'l
                                                               Yes~ No


C.     SENTENCING - GENERAL

       The questions in this section are designed to assure the judge that you understand aspects
       of the sentencing process.

       Answer question 13 only if you are pleading guilty pursuant to an l l ( c )( 1)(C) agreement.
       Otherwise. move on to question 14:

        13.    Do you understand that the judge may accept or reject your plea agreement? If
               the judge rt:iects your plea agreement, you may withdraw your guilty plea. If the
               judge accepts your plea agreement, the judge must follow its terms. That is, the
               judge must impose any specific sentence or apply the sentencing range, specific
               Sentencing Guidelines provisions, policy statements, or sentencing factors agreed
               upon by you and the government in the plea agreement. Your sentence will
               follow the terms of the agreement, which may be the same, greater or lesser than
               the sentence you would have received had you pleaded not guilty and had been
               convicted by a jury.
                                                            Yes         No
               If you answered question 13, skip question 14 and proceed to question l 5.


Revised November 2016
        14.    Do you realize that:
               a)    if you plead GUILTY, the judge may impose the same punishment as if
                     you had pleaded NOT GUILTY and had been convicted by a jury?
                                                       Yes~ No _ _

               b)        the sentence you will receive is solely a matter for the judge to decide?
                                                                Yes~ No _ _

               c)        there is no guarantee your sentence will be within any particular
                         sentencing guideline range?
                                                                     '
                                                              Yes:b.._     No _ _

        15.    What are the mandatory minimum and maximum punishments required by law for
               t l1e o ffiense or o ffensestow h.1c l1 you are p Ieact·mi gm·1ty,9
                 Count       Imprisonment             Fine                        Supervised      Special
                                                                                   Release      J\ssessment

                            min       max       mm              max           min         max
                 ~.        n        l l_ 0   ln              4. IU o..;...,   0          (\;    ~I   1·1
                                             \




        16.    Do you understand that probation is generally not available if there is a mandatory
               minimum penalty?
                                                           Yes ....,.__ No

       17.     Will you be forfeiting any property to the United States as a result of your guilty
               plea?
                                                            Yes _ _ N o ~

       18.     Do you realize that, if you plead GUILTY, the judge may require you to make
               restitution to any victim of the offense?
                                                           Yes~ No _ _

       19.     Do you understand that, if you are convicted of any offense consisting of
               possession or distribution of controlled substances, you may be ineligible for any
               and all federal benefits?
                                                             YesL No




Revised November 2016                             4
         20.     Do you realize that the judge must require you to pay on each count to which you
                 are convicted a special assessment as follows: each felony count S 100; each
                 misdemeanor count $5 to $25?
                                                              Yes '/-..   No

        21.      If you are on probation, parole or supervised release from any court, do you know
                 that by pleading GUILTY here your probation, parole or supervised release may
                 be revoked and you may be required to serve time in that case in addition to any
                 sentence imposed upon you in this case?
                                                               Yes..:.:b,_ No _ _

        22.      The presentence report is instrumental in determining appropriate sentencing
                 decisions, risk classification in the Bureau of Prisons. and identifying strategics
                 that will provide you with the greatest opportunity for success. Full participation
                 in the prcscntcnce process, including an interview, is your opportunity to provide
                 a detailed account of your background and any other factors that could have an
                 impact on your success. The U.S. Probation Office believes your failure to fully
                 participate in the presentence investigation may limit sentencing options.
                 programming availability, and other aspects of supervision. Have you discussed
                 this with your attorney?

                                                               Yes   K     No


D.               ADVISORY SENTENCING GUIDELINES

        You will be sentenced by the judge after consideration of the advisory federal sentencing
        guidelines and other important pertinent factors. It is important that you understand
        certain consequences of these guidelines.

        23.     Have you spoken in detail with your attorney about the advisory sentencing
                guidelines?
                                                            Yes.:i.._ No

        24.     Have you thoroughly discussed with your attorney the sentencing table and the
                concepts of "offense level" and "criminal history"?
                                                             Yes.L- No _ _

        25.     Do you understand that there are numerous factors that may increase your
                sentence under the advisory sentencing guidelines?
                                                            Yes_,L No _ _

        26.     Do you understand that the judge is required to take into account all conduct,
                circumstances, and injuries associated with your criminal conduct, whether or not
                this conduct is charged by the government in the crime to which you are pleading
                guilty? Thus, under the advisory sentencing guidelines, the judge will consider


Revised November 20 l 6                           5
               all relevant conduct at the time of sentencing, even if you are pleading guilty to
               less than all counts in ihe indictment.
                                                             Yes_'{_ No

        27.    Do you understand that parole has been abolished in the federal system'? Thus, if
               you are sentenced to a tenn of imprisonment, you will serve that term, less no
               more than 54 days per year you earn for good conduct. There is no good conduct
               time awarded on sentences of less than one year and one day.
                                                             Yes~ No
       28.     Do you understand that, if you are sentenced to a term of imprisonment, the judge
               will typically impose a period of supervised release to follow your release from
               imprisonment?
                                                             Ycs_L_ No_ __

       29.     Do you understand that during any period of supervised release your activities
               will be limited by conditions set by the judge and that violation of any of those
               conditions may result in the judge's revoking the tenn of supervised release,
               requiring you to serve in prison all or part of the tenn of supervised release
               without credit for time previously served on post-release supervision, and
               imposing another tcm1 of supervised release?
                                                          Yes1_ No

E.             VOLUNTARY NATURE OF PLEA

       30.     Are your plea of GUILTY and the waivers of your rights made voluntarily and
               completely of your own choice, free of any force or threats from anyone?
                                                           Yes~ No _ _

       31.     a)      Has any plea agreement been made by you with anyone which causes you
               to plead GUILTY?
                                                         Y e s i No _ _

               b)       Are all the terms of the plea agreement included in the written agreement?
                                                             Yes.:J,__ No


               c)       Do you understand thar the judge may reject the agreement, if the judge
                        finds that the plea agreement is not in the interest of justice?
                                                               Yes~ No

       32.     Has anyone made any promise that causes you to plead GUILTY, aside from the
               promises, made in your plea agreement?
                                                        Yes _ _ N o ~

       33.     Has any officer, attorney or agent of any branch of the government (federal, state
               or local) promised, suggested or predicted that you will receive a lighter sentence,
               or probation, or any other form ofleniency if you plead GUILTY?

Rc,iscd November 2016                            6
                                                                Yes

        34.      Has the judge suggested what your actual sentence will be?
                                                             Yes _ _ N o ~

        35.      Arc you under the influence of any kind of alcohol, medicine or drug that is, in the
                 least way, interfering with your ability to think clearly and understand exactly
                 what you are doing in answering these questions?
                                                              Yes _ _ No_:£_

        36.      Arc you pleading GUILTY for any reason other than the fact that you are guilty
                                                          Yes _ _ N o ~

        37.      Is there any other information or advice that you want before you enter a plea?
                                                               Yes _ _ No___:b._


F.               CONCLUSION/FACTUAL BASIS

        38.      Has your attorney gone over all of these questions and your answers to them?
                                                              Yes ·f..._  No

        39.      Do you understand all of these questions?
                                                               Yes~ No

                          If not, which questions don't you understand'!




        40.      Are you GUILTY'?
                                                               Yes    'f.-   No

        4 l.    What acts did you do that cause you to think you are guilty of the charge( s) to
                which you want to plead GUILTY?

                  _._ ~h J/\~                                                     )l~j-   J, 5,'/2.   (!~t) /




Revised 1\!ovcmbcr 2016                            7
        42.     Limited English proficient defendants must answer the following question:
                This petition and the other documents refened to in the petition including any
                written plea agreement were read to me in my native language by an interpreter.
                The interpreter also interpreted all questions and answers between me and my
                attorney in completing the above documents. I understood the interpretation of
                the above documents and of the questions and answers between me and my
                attorney. Is this true?

                                                                   Yes   No


  . d.111 t l1e presence o f my attorney t1·
S 1gne                                    11s   7/7.,t..;/.
                                                  1 1
                                                            1
                                                            1 '1
                                                              v,




Revised November 2016                                 8
                           CERTIFICATE OF DEFENSE ATTORNEY


               I, as attorney for the defendant, hereby certify that:

               I.      I have read and fully explained to the defendant the allegations contained
               in the indictment or information in this case.

               2.     The plea of guilty offered by the defendant to count(s) ____ accords
               with my understanding of the facts the defendant has related to me, is consistent
               with my advice to the defendant, and in my opinion is voluntarily and
               understandingly made.

               3.      I assure the comi that I have advised the defendant about the sentencing
               procedures under the advisory sentencing guidelines and 18 U.S.C. Section
               3553(a) and have explained to the defendant the potential consequences of a plea
               of guilty in light of the matters set out in section D of this petition.

                Signed by me in the presence of the defendant and atter full discussion of the
contents of this petition to enter a plea of guilty, this 3o day of T . l-4.        ,~-




Revised November 2016                            9
        CERTIFICATE OF PROSECUTING ATTORNEY


                 I, as attorney for the government. hereby certify that:

               I have reviewed this petition to enter a plea of guilty and in my judgment,
acceptance of the defendant's plea(s) of guilty to the charge(s) in question will not undennine the
statutory purposes of sentencing.

                 Signed by me this   L    day of   d!/ev-W




Revised November 20 l 6
        DECLARATION OF INTERPRETER


                 I,
                    - - - - - - - - - - - - - - - - - - - - - - - - -, have served
as interpreter in _ _ _ _ _ (language) for the defendant in this matter, and:

               1.      I sight translated for the defendant, or interpreted bet\veen the defense
               attorney and the defendant, the following: (X all which apply)
                               Indictment
                               Waiver of indictment
                               Information
                               Petition to enter a plea of guilty
                                Plea agreement
                               Other

               2.      I, sight translated the above documents for the defendant in the presence of
               the attorney on the following occasions: (Insert all dates applicable) _ __




               3.      During the session (s) set forth above, I interpreted the remarks of the
               defendant's attorney to the defendant, the responses of the defendant to the
               attorney, all the questions the defendant asked and all the responses from the
               attorney.

               4.     The defendant's answers are consistent with the questions asked by the
               defendant's attorney.

               5.      I am proficient m the _ _ _ _ _ _ (language understood by the
               defendant) and English languages and I am able to accurately sight translate
               written matters and interpret oral conversation in the aforementioned languages.

               I declare under penalty of perjury that the fixegoing is true and correct Executed
on this _ _ day of - - - - - - -


                                                            Interpreter




Revised November 2016                          11
